9
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: closing/opening means in claim 1; locking means in claims 1 and 10-12; elastic means in claims 6 and 7; means for assisting the opening of the case in claim 9 and means for blocking in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 112

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
How does the opening pass from the closed position to the open position without the exterior user having to intervene? In what manner does the material beading protruding for the base help with the automatic removal of the cover from the base?  The specification merely discloses “The opening of the cover 5 is particularly facilitated by the presence of the beading 19 situated behind the base 3 which ensures a preopening of the case 1 by around 3°”, ¶ 112.  How does the cover go from preopen to open?

Claim Rejections - 35 USC § 103

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouix et al. (U.S. 2008/0011320 A1) in view of Bouix (U.S. 5,875,795 A).
With regard to claim 16 Bouix discloses a cosmetic case (2, Fig. 1) comprising a base (14, Fig. 1), a cover (12, Fig. 1) and a closing/opening means (16, Fig. 1), the base and the cover being hinged with respect to one another via a pivot connection (22, Fig. 2), the case being capable of occupying two separate positions, a closed position 
Bouix does not disclose that the part of the cover enabling it to pivot with respect to the base when the case is in the open position, referred to as hinging, being the only part of the cover accessible to the touch for an exterior user when the case is in the closed position.
Bouix et al. teaches a container (Fig. 1) wherein he part of the cover enabling it to pivot with respect to the base when the case is in the open position, referred to as hinging, being the only part of the cover accessible to the touch for an exterior user when the case is in the closed position (4, Fig. 1b).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the accessible hinge as taught by Bouix to modify the invention of Bouix et al. in order to allow the cover to swing away from the base, thus exposing the product (C1:L27-28).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-8 and 10-15 appear to read over the prior art and are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the available art alone or in combination with the limitations of the other independent claims discloses, “an additional part which is only in slide connection with the cover…the additional part being designed to make almost all of the cover inaccessible to the touch of an exterior user when the case is in the closed position”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the Applicant's argument against the 112 rejection of claim 9 makes no sense. The Examiner is well aware that reference no. 19 in figure 1 is a beading. This has nothing to do with the 112 rejection. The crux of the 112 is ‘how does the opening pass from the closed position to the open position without exterior user having to intervene’?


In paragraph 63, last line, of the present specification is disclosed, “In other words, the case 1 can be opened by pushing on both the upper surface and on the edge of the additional part 11, or on the layer thereof.” 
In paragraph 64, last line, of the present specification is disclosed, “The fingers of the user risk less sliding with respect to a system where the opening is done by a slide by pressing only on the upper surface of a part.”
In paragraph 65, first line, of the present specification is disclosed, “Moreover, the opening by moving the additional part 11 by the user enables to be able to apply a more significant force.”
Each or the preceding paragraphs indicates to the Examiner that an “exterior user” has to intervene to open the case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735